Citation Nr: 1145585	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to initial rating in excess of 10 percent for lumbar strain prior to February 26, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000, and from September 2005 to January 2007.  The RO has also indicated that the Veteran served from October 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, by the St. Louis, Missouri RO, which granted service connection for lumbar strain, evaluated as 10 percent disabling, effective from January 8, 2007.  By that same rating action, the RO also denied the Veteran's claims of entitlement to service connection for tinnitus and a sinus condition.  

Subsequently, by a May 2010 rating action, the RO increased the evaluation for the lumbar strain, from 10 percent to 20 percent, effective from February 26, 2010.  Thereafter, by a June 2010 statement, the Veteran indicated that he was satisfied with the 20 percent rating, but he argued that he should have the higher rating earlier than February 26, 2010.  Because the issue on appeal arose as a result of the Veteran's disagreement with the initial rating assigned by the RO's June 2007 decision, the Board must consider each stage since the award of service connection.  Given the Veteran's satisfaction with the rating for the period beginning February 26, 2010, the question that remains before the Board is the rating for the period prior to February 26, 2010.  

In January 2011, the Board received a medical statement from a nurse at the VA outpatient clinic, dated in December 2010, indicating that the Veteran was receiving treatment for low back pain.  He did not include a waiver of review of this evidence by the RO.  See 38 C.F.R. § 20.1304(c).  However, because the evidence submitted does not appear relevant to the issues currently before the Board, a remand for initial RO review is not required.  38 C.F.R. § 20.1304 (2010).  

(The issues of entitlement to service connection for tinnitus and a sinus disorder are addressed in the REMAND that follows the decision below.)  


FINDING OF FACT

Prior to February 26, 2010, the Veteran's lumbar strain was manifested by disability equating to limitation of flexion to 60 degrees; there were no neurologic abnormalities.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2007 from the RO to the Veteran, which was issued prior to the RO decision in June 2007.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issue decided herein is absent from the record.  The Veteran has been afforded an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The report reflects that the examiner solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim for a higher initial rating.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

The service treatment reports reflect that the Veteran was treated for chronic lumbar pain in October 2006; the diagnosis was lumbar strain.  In December 2006, the Veteran was seen in consultation; at that time, it was noted that the Veteran had low back pain for approximately 2 weeks with some improvement from conventional management.  It was noted that the Veteran injured his back from lifting; x-rays and CT scan showed bulging discs.  The assessment was chronic low back pain.  

The Veteran's initial claim for service connection for low back pain (VA Form 21-526) was received in March 2007.  

The Veteran was afforded a VA examination in May 2007; at that time, he complained of pain with lifting.  On examination, there were no abnormalities of the spinal muscles, no spasm, no weakness, and no tenderness; there was also no abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  The lumbar spine had a forward flexion from 0 degrees to 90 degrees, extension was from 0 degrees to 30 degrees, lateral flexion was 0 degrees to 30 degrees, bilaterally, and lateral rotation was 0 degrees to 30 degrees, bilaterally.  The examiner noted that there was pain in the lumbar spine from 60 degrees to 90 degrees.  An MRI of the lumbar spine demonstrated very early arthritic changes with minimal narrowing L3/4 vertebra along with congenital spinal bifida.  The pertinent diagnosis was lumbar spine; the examiner noted that the lumbar spine disability had a moderate to severe effect on the Veteran's usual daily activities.  

Received in September 2008 were VA progress notes dated from November 2007 to September 2008.  These records show that the Veteran received clinical attention and treatment for chronic low back pain.  

Received in April 2010 were treatment reports from Dr. Jeff Carr, dated from April 2008 to February 2010, which show that the Veteran received chiropractic treatment for chronic low back pain.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126(2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202(1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  

As noted in the introduction section, by a rating action in June 2007, the RO assigned a 10 percent rating to the Veteran's lumbar spine disorder under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5237.  The Schedule for Rating Criteria mandates that disabilities of the spine rated under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The Board must also consider pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10(1996); DeLuca v. Brown, 8 Vet. App. 202(1995).  

After a review of the record, the Board finds that the Veteran's low back disorder warranted a 20 percent rating under the general formula prior to February 26, 2010.  In this regard, the Board notes that the Veteran's low back disorder was productive of forward flexion of the thoracolumbar spine to 90 degrees, with pain starting at 60 degrees, and a combined range of motion of the thoracolumbar spine of 210 degrees associated with pain.  The range of motion was not additionally limited by weakness, fatigue, lack of endurance, or incoordination, but the significant point to be made is that pain was a limiting factor beginning at 60 degrees, which is the threshold for the 20 percent rating.  

As for whether an even higher rating was warranted, the Board notes that, even considering the Veteran's subjective complaints of pain, the medical evidence of record did not note any additional limitation of motion demonstrated upon repetitive motion that would support an evaluation in excess of the 20 percent level.  See DeLuca v. Brown, 8 Vet. App. 202(1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  Even when the Veteran's pain is accounted for at the May 2007 VA examination, his motion was not limited to less than 60 degrees.  Thus, the preponderance of the evidence is against the a claim for a rating in excess of 20 percent prior to February 26, 2010.  

While the Veteran asserts that a higher rating is warranted, and that the impact on his daily activities is more severely disabling, his statements are non-specific with respect to the rating criteria, and are therefore less probative than the clinical findings made by skilled professionals.  The presence of pain, as described by the Veteran, is certainly a component of disability (and is the basis for the award of the 20 percent rating); however, there is no suggestion that functional loss due to pain is tantamount to limitation of flexion to 30 degrees or less, which is what is required for a rating higher than 20 percent.  Here, the clinical evidence suggests functional impairment that equates to limitation of flexion to 60 degrees, but no worse.  As such, the Board concludes that a rating higher than 20 percent under the General Rating Formula is not warranted.  

Moreover, no neurological symptoms have been identified as being associated with the Veteran's low back disability.  The Veteran was found to be neurologically normal on VA examination.  Review of the record leads the Board to conclude that the Veteran's symptoms are addressed by a 20 percent evaluation assigned prior to February 26, 2010, and that there are no symptoms not contemplated by the rating criteria such that referral for extra-schedular consideration would be warranted.  38 C.F.R. § 3.321(b)(1) (2011).  


ORDER

An initial rating of 20 percent for lumbar strain from January 8, 2007, to February 26, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2010).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

The Veteran maintains that he developed tinnitus as a result of military service.  The Veteran indicates that he was a door gunner on a helicopter while stationed in Iraq; therefore, he was exposed to loud noises.  The Veteran also reports that he was a radio operator for part of his tour.  The Veteran also contends that he has suffered from sinusitis since he was on active duty in the military, so the condition should be service connected.  He says that he was seen on several occasions in service for a sinus condition.  The Veteran indicates that the air quality was very poor in Iraq; he was also stationed downwind from a trash dump and burn pit.  Alternatively, the Veteran maintains that his sinus condition is probably related to his service-connected asthma.  The Veteran states that he continues to experience chronic sinus problems and tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439(1995).  

The Veteran's DD Form 214 indicates that his primary occupational specialty was as a radio operator.  The service treatment records indicate that the Veteran was seen for complaints of sinus problems in October 1998; he also complained of throat and chest pain as well as headaches.  The assessment was upper respiratory infection.  He was again seen for upper respiratory problems in May 2000.  In February 2002, the Veteran was seen with complaints of difficulty hearing out of the left ear; the assessment of upper respiratory infection.  The Veteran was seen in December 2005 with complaints of nausea and light headedness; he stated that he had been feeling that way for some time.  He also reported having cold sweats.  On examination, it was noted that he had thick, green mucus in both nostrils and mild congestion.  The assessment was improperly treated sinus infection.  

Of record is a memorandum from P. B., a flight surgeon for the 101st Airborne Division at LSA Anaconda, Iraq from July through October 2006, dated in October 2006.  The surgeon indicated that the noise exposure attributable to aircraft operating at the airfield is excessive; he noted that aircraft routinely taxi near the H6 housing area, and take off and land next to Thunder Dome Hangar.  P. B. related that soldiers are exposed to hazardous noise not only in the hangar area, but at the housing area, Morale, Welfare, and Recreation center, and while walking to and from living areas, work areas, and the dining facility.  P. B. stated that, as a battalion flight surgeon, he has seen many soldiers with complaints of loud noise exposure in the living and housing areas.  

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410(2006); McLendon v. Nicholson, at 83.  

On the occasion of a VA examination in May 2007, the Veteran reported problems with sinus infections and tinnitus since 2006.  The Veteran indicated that he worked around jets.  The Veteran complained of congestion and rhinorrhea.  Examination of the ears and nose was normal.  The pertinent diagnosis was sinus condition.  The Veteran also reported bilateral constant tinnitus described as ringing, louder in the left ear, onset around April 2006.  The pertinent diagnosis was tinnitus.  The examiner stated that the etiology of the tinnitus was unknown.  He noted that the symptom of tinnitus can be related to auditory dysfunction and noise exposure; however, there was no hearing loss present and otoacoustic emissions support normal outer hair cell function of the inner ear.  

Submitted in support of the Veteran's claim was a statement from a practical nurse from a VA outpatient clinic, dated in December 2010, indicating that the Veteran was currently receiving treatment for sinusitis and tinnitus.  The nurse also stated that the Veteran's records and physicals reveal that he started having those problems while stationed in Iraq, and they are ongoing today.  

The Board acknowledges that the Veteran's service treatment records do not show any tinnitus during service.  Nevertheless, because the records reflect exposure to noise during service, and because there are suggestions of persistent or recurrent symptoms of tinnitus since service, the Board will remand for a medical nexus opinion on this determinative issue of causation.  See 38 U.S.C.A. § 5103A (d) (2) and 38 C.F.R. § 3.159(c) (4); see also McLendon v. Nicholson, 20 Vet. App. 79(2006) and Waters v. Shinseki, 601 F.3d 1274(Fed. Cir. 2010).  

The RO denied service connection for a sinus condition based on a finding that it was not shown.  In this regard, the Board finds that although the record does not contain evidence of a currently diagnosed sinus disorder, there is some evidence that the Veteran does currently suffer from a sinus condition.  Further, a review of the Veteran's service treatment records reveals that the Veteran has been treated for sinus problems and that he has reported having a history of sinus problems during his military service.  Moreover, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303(2007) (lay testimony is competent to establish the presence of observable symptomatology).  In addition, the statement from the VA nurse suggests that the sinus condition had its onset in service.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The case of McLendon, supra, held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his currently alleged sinus condition.  

In addition, the Board notes that the Veteran has submitted additional pertinent evidence since the June 2010 Supplemental Statement of the Case (SSOC).  This includes a medical statement from a VA nurse pertaining to the claimed sinus condition and tinnitus.  The Veteran did not waive his right to RO review of the additional evidence.  When the Board receives pertinent evidence that was not initially considered by the RO, generally the evidence must be referred to the RO for review.  38 C.F.R. § 20.1304(c).  This principle is based on the fact that a claimant has the right to one appellate review by the Secretary if the claimant disagrees with the initial determination on the claim.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346(Fed.Cir.2003) (finding that the Board is "primarily an appellate tribunal" and that consideration of additional evidence in the first instance denied appellants "one review on appeal to the Secretary" in violation of 38 U.S.C. § 7104(a) ).  In compliance with 38 C.F.R. § 20.1304(c) the issues of service connection for a sinus condition and tinnitus must be remanded to the RO.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the case, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should provide the Veteran with updated notice regarding his claim for secondary service connection, including notice of the amendment to 38 C.F.R. § 3.310.  The Veteran and his representative should be given an opportunity to respond.  

2.  The AOJ should ask the Veteran to provide the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for his tinnitus and sinus condition.  After securing any necessary authorization or medical releases, the AOJ should request and associate with the claims file copies of his complete treatment reports.  Regardless of his response, the AOJ should obtain all outstanding VA records and treatment notes.  If the AOJ is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him and his representative of this and ask them to provide a copy of additional medical records they may have obtained on their own that have not been secured previously.  

3.  After completion of above actions, the AOJ should schedule the Veteran for VA otolaryngology examination, preferably by an ENT, to determine the current nature and likely etiology of the Veteran's claimed sinus condition and tinnitus.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be completed.  The examiner is requested to review all pertinent records in the Veteran's claims file.  The examiner should then offer an opinion as to whether any diagnosed sinus condition or tinnitus is at least as likely as not (a 50 percent or greater likelihood) related to active military service.  The examiner should also opine as to whether is it at least as likely as not (a 50 percent or greater likelihood) that a sinus disability was caused by or made chronically worse by the Veteran's service-connected asthma.  A complete rationale should accompany all opinions expressed.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

5.  Thereafter, the AOJ should re-adjudicate the service connection claims.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


